Citation Nr: 1627743	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-23 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a respiratory disability, to include as due to claimed in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



	INTRODUCTION	

The Veteran had active military service from August 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder and contends that such disorder is the result of in-service exposure to asbestos.  Specifically, he contends that he slept in a birthing area below deck on the top bunk where asbestos-covered pipes were above him.  The Board finds the Veteran's allegation credible, as it is a well-known fact that asbestos was widely used aboard Navy ships of the Veteran's period of service.  However, his exposure must be considered to be minimal as a cook helper, according to the research conducted by the Navy and VA in assessing asbestos risk factors.  See May 13, 2002 Asbestos Claims memorandum.  As such, his exposure is limited to his descriptions of insulation on pipes in his berthing area.

A February 2003 CT scan of the abdomen noted pleural plaques bilaterally which were calcified a number of which extended over the hemi diaphragms.  This was noted to be often associated with asbestos exposure.  There was no significant pleural thickening or pleural effusion.  There are also diagnoses of chronic obstructive pulmonary disease (COPD) and chronic obstructive bronchitis with acute exacerbations.

There is no specific statutory guidance concerning asbestos claims; nor has the VA Secretary promulgated any regulations in regard to such claims.  Nevertheless, the VA Adjudication Procedure Manual, M-21-1MR (Part IV), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The adjudication of a claim for service connection for a disability as resulting from asbestos exposure should include a determination as to whether or not:  (1) military records demonstrate the appellant was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the appellant was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).

The Veteran underwent VA examination in August 2009 at which time pulmonary function tests and chest x-rays were normal.  The diagnosis was tobacco use disorder, and the examiner opined that the Veteran's lung condition was not caused by or a result of in-service asbestos exposure.  The examiner noted that the dyspnea that the Veteran was experiencing was not caused by asbestos exposure and that he had no current findings of asbestosis on x-ray or pulmonary function tests.  The examiner noted that the Veteran had a significant smoking history and that it was likely that his dyspnea was caused by this.

The Board finds the August 2009 VA examination lacking in that the examiner noted but did not comment on the February 2003 CT scan and pulmonary function tests in February 2009 which showed mild restrictive disease.  As such, the Board finds that the Veteran should be provided an additional VA examination.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any respiratory disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be scheduled for an additional VA respiratory examination with a VA pulmonologist.  The pulmonologist is to be provided access to the Veteran's claims folder, Virtual VA file, and VBMS file; and the report must specify that these records have been reviewed.  

The pulmonologist is to obtain a detailed history of the Veteran's alleged exposure to asbestos (to include both during and after service).  The pulmonologist should identify all current chronic respiratory disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service, to include claimed in-service exposure to asbestos from sleeping under asbestos covered pipes.  

If determined not to be related to service or claimed in-service asbestos exposure, the pulmonologist is requested to identify the specific source of exposure attributable to the Veteran's respiratory disorder(s).  The pulmonologist must also address the findings of the February 2003 CT scan which noted findings of asbestos exposure in the chest as well as the August 2009 VA examination findings to include normal pulmonary function test findings and normal x-ray findings.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent to the Veteran was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

